Citation Nr: 1010451	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Service connection for bilateral hearing loss.

2.	Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran had documented active service from June 1964 to 
November 1964, and from May 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In February 2010, a private audiology examination report - 
dated in March 2007 - was submitted into evidence.  As the 
most recent Supplemental Statement of the Case is dated in 
April 2006, the Board inquired with the Veteran's 
representative whether a remand for review by the agency of 
original jurisdiction (AOJ) was desired.  In March 2010, the 
Veteran's representative indicated that a waiver would be 
desired in the event the Board granted the Veteran's claims.  
Otherwise, the representative requested that the Veteran's 
claims be remanded for initial AOJ consideration.  In effect, 
a waiver of AOJ review has not been provided here.  See 
38 C.F.R. § 1304 (2009).      

Accordingly, the case is REMANDED for the following action:

The RO should again review the evidence 
of record.  The Veteran's claims should 
then be readjudicated.  If any benefit 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue(s).  
An appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


